Name: Commission Regulation (EC) No 643/2000 of 28 March 2000 on arrangements for using the euro for the purposes of the budgetary management of the Structural Funds
 Type: Regulation
 Subject Matter: budget;  cooperation policy;  EU finance;  documentation;  monetary relations;  economic policy
 Date Published: nan

 Avis juridique important|32000R0643Commission Regulation (EC) No 643/2000 of 28 March 2000 on arrangements for using the euro for the purposes of the budgetary management of the Structural Funds Official Journal L 078 , 29/03/2000 P. 0004 - 0005Commission Regulation (EC) No 643/2000of 28 March 2000on arrangements for using the euro for the purposes of the budgetary management of the Structural FundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 33 and Article 53(2) thereof,Whereas:(1) Article 33 of Regulation (EC) No 1260/1999 provides that Commission decisions, commitments and payments will be denominated and carried out in euro in accordance with arrangements to be drawn up by the Commission.(2) The conversion rates between the euro and the currencies of the Member States which have the euro as their currency are those irrevocably fixed by Council Regulation (EC) No 2866/98(2); pursuant to Article 1 of Commission Regulation (Euratom, ECSC, EC) No 3418/93 of 9 December 1993 laying down detailed rules for the implementation of certain provisions of the Financial Regulation of 21 December 1977(3), as last amended by Decision 1999/537/EC, ECSC, Euratom(4), for Member States which do not have the euro as their currency the exchange rates are the monthly euro rates calculated on the basis of the rates in force on the day before the last working day of the month preceding the month for which the rates are set; these rates are published in the C series of the Official Journal of the European Communities.(3) Pursuant to the transitional provisions laid down in Article 52(1) of Regulation (EC) No 1260/1999, for contributions granted under Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments(5), as last amended by Regulation (EC) No 3193/94(6), the provisions relating to payments laid down in Commission Regulation (EEC) No 1866/90 of 2 July 1990 on arrangements for using the ecu for the purposes of the budgetary management of the Structural Funds(7), as last amended by Regulation (EC) No 2745/94(8), must continue to be applied.(4) The Committee referred to in Article 147 of the Treaty, the Management Committee on Agricultural Structures and Rural Development, and the Management Committee for Fisheries and Aquaculture were consulted on this Regulation.(5) The measures laid down in this Regulation are in conformity with the opinion of the Committee on the Development and Conversion of Regions,HAS ADOPTED THIS REGULATION:Article 1Presentation of plans, applications for contributions from the Funds and annual and final implementation reports1. Development plans, financing plans, applications for assistance and programme complements and the annual and final implementation reports referred to in Regulation (EC) No 1260/1999 shall be submitted to the Commission in euro.2. In the annual and final implementation reports, the amounts in euro in the statements of expenditure must correspond to the amounts in euro obtained by application of Article 2.Article 2Payments1. Statements of expenditure in support of payment applications, certified by the paying authority in accordance with Article 32(3) of Regulation (EC) No 1260/1999 shall be submitted to the Commission in euro.2. Member States which do not have the euro as their currency on the date of the payment application shall convert into euro the amounts of expenditure incurred in national currency, applying the rates in force on the last but one working day at the Commission in the month preceding the month during which the expenditure was recorded in the accounts of the paying authority responsible for the contribution concerned.3. When the euro becomes the currency of a Member State, the conversion procedure set out in the preceding paragraph shall continue to apply to all expenditure recorded in the accounts by the paying authority before the date of entry into force of the fixed conversion rate between the national currency and the euro.Article 3RepealRegulation (EEC) No 1866/90 is hereby repealed without prejudice to the transitional provisions laid down in Article 52 of Regulation (EC) No 1260/1999.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 March 2000.For the CommissionMichaele SchreyerMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) OJ L 359, 31.12.1998, p. 1.(3) OJ L 315, 16.12.1993, p. 1.(4) OJ L 206, 5.8.1999, p. 24.(5) OJ L 374, 31.12.1988, p. 1.(6) OJ L 337, 24.12.1994, p. 11.(7) OJ L 170, 3.7.1990, p. 36.(8) OJ L 290, 11.11.1994, p. 4.